Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is a non-final office action in response to application 16/327,416. Claim(s) 1-7 have been amended. Claim(s) 10-11 has been left previously presented/original. Claim(s) 8-9 and 12-19 have been cancelled. Claim(s) 1-7 and 10-11 are currently pending and have been examined. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority filed in Japan on August, 23, 2016, based on a World Intellectual Property Organization, which, a certified copy of the instant application has been filed. However, this priority is not perfected since an English certified copy of the application must be filed to perfect this priority. 

Claim Objections
Claim 5 objected to because of the following informalities:  Claim 5 recites “…transmit desired delivery time information of an item a customer desires delivery and delivery address information indicating a delivery address of then item to a stock management device managing stock information….” Examiner, respectfully, notes that the claim should read as “…transmit desired delivery time information of an item a the item to a stock management device managing stock information….”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term "understandable manner,” in claim(s) 6-7 is a subjective term which renders the above claim(s) indefinite. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite, see In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Furthermore, claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention, see Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005); also see MPEP 2173.05(b)(IV). In understandable manner” depends solely on the subjective opinion of the person viewing the delivery vehicle information on the interface. Nothing in the intrinsic evidence (i.e., the applicant’s specification) provides’ any guidance as to what design choices would result in information being displayed to a user in an "understandable manner” look like. Thus, the claims are indefinite because the information displayed to a user may be viewed in an "understandable manner" to one user but not to another. Examiner, respectfully, suggest that applicant consider providing a human-readable amended specification in order to determine the meaning of “understandable manner.” Therefore, the term “understandable manner,” in Claim(s) 6-7 is indefinite.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-7 and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: Independent Claim(s) 1, 5, and 10, recites a of an entity that will receive customer order information for a certain delivery time at a delivery address, which, the entity will provide stock and information to a customer and update stock information based on the order received from the customer. Independent Claim(s) 1, 5, and 10, as a whole recited limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic principles or practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people. Claim(s) 1 and 10, recite(s) “managing stock information about stock of an item held by each of a plurality of mobile sales vehicles performing mobile sale,” “receiving, from each of the plurality of mobile sales vehicles, sales information indicating an item sold at a storefront of the mobile sales vehicle and current position information indicating a current position of the mobile sales vehicle,” “receiving, order information including information about an item ordered based on the stock information,” “transmitting,” “receiving, desired delivery time information at which a customer desires the item to be delivered and delivery address information indicating a delivery address of the item,” “specifying, when information indicating the desired delivery time is received, a mobile sales vehicle capable of delivering the item to the delivery address by the desired delivery time, based on the current position of the mobile sales vehicle indicated by the current position information, and a position of the delivery address indicated by the delivery address information,” “transmitting the stock information,” “transmitting, the stock information about stock held by the mobile sales vehicle specified,” “transmitting the order information along with the delivery address information to the mobile sales vehicle delivering the ordered item,” and “updating the stock information, based on at least one of the sales information and the order information,” function(s)/step(s) are merely certain methods of organizing human activity: fundamental economic principles or practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people. Claim 5, recite(s) “transmitting desired delivery time information of an item of an item a customer desires delivery and delivery address information indicating a delivery address of then item to managing stock information about stock of an item held by each of a plurality of mobile sales vehicles performing mobile sales,” “receiving, stock information about stock held by a mobile sales vehicle capable of delivering the item to the delivery address by the desired delivery time,” “causing, to display the desired delivery time in a selectable manner,” and “causing to display an order from a customer, being generated based on the stock information,” function(s)/step(s) are merely certain methods of organizing human activity: fundamental economic principles or practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people. For instance Claim(s) 1, 5, and 10, are similar to an entity receiving a customer order request, which, includes a delivery time and delivery address. The entity will then receive the order information, which, the entity will then update and receive stock information from the service provider. The mere recitation of generic computer components (Claim 1: a memory, a processor, and a customer terminal; Claim 5: a memory, a processor, a stock management device, a display device, and an ordering screen; and Claim 10: a customer terminal) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1, 5, and 10, recite an abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the Claim(s) 1, 5, and 10, as a whole describes how to generally “apply,” the concept(s) of “managing,” “receiving,” “receiving,” “transmitting,” “receiving,” Claim 1: a memory, a processor, and a customer terminal; Claim 5: a memory, a processor, a stock management device, a display device, and an ordering screen; and Claim 10: a customer terminal). Examiner, notes that a memory, a processor, a customer terminal, a stock management device, a display device, and an ordering screen, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, se MPEP 2106.05(f)). Here, the additional elements are merely receiving and transmitting information which is no more than “applying,” the judicial exception. Also, similar to, In re Brown, where the court found that cutting hair after first determining the hair style was consider to be insignificant application, which, is merely insignificant extra-solution activity, see MPEP 2106.05(g). Here, applicant has provided limitations that are insignificant application when an user will order from certain stock and that stock information will then be received after the items have been ordered, which, the stock information will then be updated after ordering from the stock thus receiving order and stock information and then updating that stock information after ordering from the stock at best amounts to insignificant application, which, is a form of insignificant extra-solution activity. And, similar to Electric Power Group LLC, where the court found that selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display was consider to be 

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Examiner further, notes that the additional element (i.e., customer terminal, stock management device, and processor) are considered insignificant extra-solution activity, see above analysis. Similar to, Symantec, the court found that receiving or transmitting data over a network are well-understood, routine, and conventional computer function(s). Here, the applicant has provided that the stock management device and the customer terminals, which, include a processor are able to communicate with each other through a network, as taught in applicant’s specification 

	Claim(s) 2-4, 6, and 11: The various metrics of Dependent Claim(s) 2-4, 6, and 11 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1, 5, and 10 respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	The dependent claim(s) 2-4, 6, and 11 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), extra-solution activity, and well-understood, routine, and conventional computer functions, which, do not provide an inventive concept. Therefore, Claim(s) 1-7 and 10-11 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Natarajan et al. (US 2017/0124547).
	Regarding Claim 5, Natarajan, teaches a customer terminal comprising: 
A memory storing instructions. (Paragraph(s) 0040-0041)(Natarajan teaches customer terminals that a part of a control system, which, includes a memory with stored code)
One or more processors configured to execute the instructions to: (Paragraph(s) 0040-0041)(Natarajan teaches customer terminals that a part of a control system, which, includes one or more processors for implementing the functions)
Transmit desired delivery time information of an item a customer desires delivery. (Paragraph 0056 and 0059)(Natarajan teaches that a users’ customer terminal is able to select different options 
Delivery address information indicating a delivery address of then item to a stock management device managing stock information about stock of an item held by each of a plurality of mobile sales vehicles performing mobile sale. (Paragraph 0059)(Natarajan teaches that a users’ customer terminal is able to select a specified location for the mobile sales vehicle to deliver (i.e., delivery address information) the product)
Receive, from the stock management device, stock information about stock held by a mobile sales vehicle capable of delivering the item to the delivery address by the desired delivery time. (Paragraph 0058-0059)(Natarajan teaches that a vehicle inventory system is coupled to a product system which will communicate with a customer terminal, as taught in paragraph 0055. The system will display product information to the customer terminal, which, the customer terminal will display options for the customer to select a product, select a delivery address, and date/times. Examiner, respectfully, notes that the customer terminal consist of a user interface that has input functions such as buttons, touch surfaces, and/or a mouse, as taught in paragraph 0018)
Cause a display device to display the desired delivery time in a selectable manner. (Paragraph 0059)(Natarajan teaches that 
Causing the display device to display an ordering screen for receiving an order from a customer, the ordering screen being generated based on the stock information. (Paragraph(s) 0057-0059)(Natarajan teaches a system that will display accurate vehicle product inventory to a customer on their respective interface, which, will allow a customer to purchase products that are available for sale on either the vehicle or other remote locations if not currently available on the vehicle. Examiner, respectfully, notes that the customer is able to then submit the order, which, will be received by the point of sales system, as taught in paragraph 0056) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan (US 2017/0124547) in view of Beach-Drummond (US 9,741,011).
	Regarding Claim 1, Natarajan, teaches a stock management device comprising: 
A memory storing instructions. (Paragraph 0041)(Natarajan teaches a memory that stores code) 
One or more processors configured to execute the instructions to: (Paragraph 0041)(Natarajan teaches microprocessors/processors that are used to implement at least some for the functions in the sales control system) 
Manage stock information about stock of an item held by each of a plurality of mobile sales vehicles performing mobile sale. (Paragraph(s) 0054-0056)(Natarajan teaches that a control system consist of an inventory system that is able to keep track of inventory 
Receive, from each of the plurality of mobile sales vehicles, sales information indicating an item sold at a storefront of the mobile sales vehicle and current position information indicating a current position of the mobile sales vehicle. (Paragraph 0047 and 0050)(Natarajan teaches that a customer via a customer terminal is able to view one or more products on a sales vehicle. Natarajan, further, teaches that the sale information system is able to evaluate products that are included on a sales vehicle at the current location. The system can also include the products purchased (i.e., item sold at a storefront of the mobile sales vehicle), which, the information is provided by the sales vehicle image and video data. Examiner, notes, that the one or more sales vehicles location can be 
Receive, from a customer terminal, order information including information about an item ordered based on the stock information transmitted to the customer terminal. (Paragraph 0056-0057 and 0059)(Natarajan teaches that a customer will be displayed options, which, will allow the customer to select that a product that can be delivered to a specified location, which may include selecting from a displayed list and/or entering an address information and/or requesting the product be placed onto a sales vehicle intended for a selected location to be retrieved at either a later date and/or time. Examiner, notes, that the system will determine the vehicle product inventory prior to providing the user with the above order options, which, the order options will be based on either the actual items that are available and can be retrieved at the time the customer is at the customer terminal and/or items that are not available on the mobile sales vehicle (i.e., item ordered based on the stock information))
Receive, from the customer terminal, desired delivery time information at which a customer desires the item to be delivered and delivery address information indicating a delivery address of the item.  (Paragraph 0056 and 0059)(Natarajan teaches that a customer will be displayed options, which, will allow the customer to 
Specify, when information indicating the desired delivery time is received, a mobile sales vehicle capable of delivering the item to the delivery address
Transmit the stock information to the customer terminal. (Paragraph 0058)(Natarajan teaches that the system is able to track and update inventory on the mobile vehicle, as taught in paragraphs 
Transmit to the customer terminal, the stock information about stock held by the mobile sales vehicle specified. (Paragraph 0058)(Natarajan teaches that the system is able to track and update inventory on the mobile vehicle, as taught in paragraphs 0056-0057. The system will then display products that are actually available and can be retrieved at the time the customer is at the customer terminal. Examiner, respectfully, notes that the system will communicate to customers at the customer terminals available products currently carried on the sales vehicle, as taught in paragraph 0055)
Transmit the order information along with the delivery address information to the mobile sales vehicle delivering the ordered item. (Paragraph 0056 and 0059)(Natarajan teaches a vehicle inventory system that is able to receive orders from one or more customers for one or more products. Natarajan, further, teaches that the customer is able to select options such as an option for a specified location for a delivery (i.e., delivery address)) 
The one or more processors are further configured to execute the instructions to: 
Update the stock information, based on at least one of the sales information and the order information. (Paragraph(s) 0056-0057)(Natarajan teaches that the vehicle inventory system can track product information and update that product information based on the product information provided by the customers and purchased products. Examiner, respectfully, notes that the limitations merely requires that the stock information be updated based on one of either the sales information or the order information)
	With respect to the above limitations: while Natarajan teaches a mobile sales vehicle that is able to receive order information from a customer terminal such as delivery time and delivery address information. The system will also be able to provide sales and inventory information to a customer and also update the product information based on the product information based on sales. Natarajan, further, teaches that the system will be able to assign a mobile sales vehicle to a location based on a customer delivery address. However, Natarajan, doesn’t explicitly teach specifying a mobile sales vehicle based on the current position of the mobile vehicle in order to deliver the items on time. 
	But, Beach-Drummond in the analogous art of mobile storefronts, teaches specify, a mobile sales vehicle capable of delivering the item to the delivery address by the desired delivery time, based on the current position of the mobile sales vehicle indicated the current position information. (Column 3, Lines 64-67); (Column 4, Lines 1-2); (Column 6, Lines 32-41 and 44-51)(Beach-Drummond teaches 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the mobile storefront system of Natarajan, by incorporating the teachings of determining a mobile storefront based on the geolocation of a consumer and current location of the storefront, which, an order will be transmitted to the mobile storefront of Beach-Drummond, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the efficiency for delivery services by scheduling the preparation of a mobile order in order to organize and manage an aggregation of product orders for assembly by a fleet of mobile storefronts intended for delivery to customers. (Beach-Drummond: Column 2, Lines 27-38)

	Regarding Claim 4, Natarajan/Beach-Drummond, teaches all the limitations as applied to Claim 1 and wherein 
The order information includes information indicating a mobile sales vehicle delivering the item. (Paragraph 0059)(Natarajan teaches a customer can interact with the mobile sales vehicle system in order to order and/or purchase one or more products. The customer is able to select various options such as a product, a delivery address, date/times, and/or requesting the product be placed onto a sales vehicle intended for a selected location (i.e., order information indicating a mobile sales vehicle). Examiner, respectfully, notes that the customer terminal consist of a user interface that has input functions such as buttons, touch surfaces, and/or a mouse, as taught in paragraph 0018)
The one or more processors are further configured to execute the instructions to: 
Transmit the order information to the mobile sales vehicle indicated by the information indicating the mobile sales vehicle. (Paragraph 0056 and 0059)(Natarajan teaches a vehicle inventory system on the mobile sales vehicle is able to receive orders from one or more customers for one or more products (i.e., order information). Examiner, respectfully, notes that microprocessors/processors are used to implement at least some for the functions in the sales control system, as taught in paragraph 0041)
	
Regarding Claim 10, Natarajan/Beach-Drummond, teaches a stock management method comprising:
Managing stock information about stock of an item held by each of a plurality of mobile sales vehicles performing mobile sale. (See, relevant rejection of Claim 1(b)(a))
Receiving, from each of the plurality of mobile sales vehicles, sales information indicating an item sold at a storefront of the mobile sales vehicle and current position information indicating a current position of the mobile sales vehicles. (See, relevant rejection of Claim 1(b)(b))
Transmitting the stock information to a customer terminal. (See, relevant rejection of Claim 1(b)(f))
Receiving, from the customer terminal, desired delivery time information at which a customer desires an item to be delivered. (See, relevant rejection of Claim 1(b)(d))
Receiving, from the customer terminal, delivery address information indicating a delivery address of the item. (See, relevant rejection of Claim 1(b)(d))
Specifying when receiving information indicating the desired delivery time, a mobile sales vehicle capable of delivering the item to the delivery address by the desired delivery time, based on the current position of the mobile sales vehicle indicated by the current position information, and a position of the delivery address indicated by the delivery address information. (See, relevant rejection of Claim 1(b)(e)
Transmitting, to the customer terminal, the stock information about stock held by the mobile sales vehicle specified. (See, relevant rejection of Claim 1(b)(g))
Receiving, from the customer terminal, order information including information about an item ordered based on the stock information. (Paragraph 0058)(Natarajan teaches that the user is able to receive product information on a customer terminal, which, the customer will be able to purchase the product based on the product information displayed)
Transmitting the order information along with the delivery address information to the mobile sales vehicle delivering the ordered item. (See, relevant rejection of Claim 1(b)(h))
Updating the stock information, based on at least one of the sales information and the order information. (See, relevant rejection of Claim 1(b)(i)(i))

	Claim(s) 2, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan (US 2017/0124547) in view of Beach-Drummond (US 9,741,011) and further in view of Frehn et al. (US 2017/0024789).
	Regarding Claim 2, Natarajan/Beach-Drummond, teaches all the limitations as applied to Claim 1 and wherein the one or more processors are further configured to execute the instructions to: 
Receive, from the customer terminal, a transmission request of information about a mobile sales vehicle delivering the item ordered based 
Specify, based on

	With respect to the above limitations: while Natarajan teaches a user is able to interact with the product system of the mobile sales vehicle, which, the sales vehicle will provide the customer terminal with product information that is available for the sales vehicle. Natarajan, further, teaches assigning a mobile sales vehicle based on delivery address information of a user. However, Natarajan, doesn’t explicitly teach specifying a 
	But, Beach-Drummond in the analogous art of mobile storefronts, teaches 
specify, based on the current position of the mobile sales vehicle a mobile sales vehicle delivering the ordered item, out of the mobile sales vehicles holding the item. (Column 3, Lines 64-67); (Column 4, Lines 1-2); (Column 6, Lines 20-41 and 44-51)(Beach-Drummond teaches that a system is able to send a food order to a mobile kitchen, which, will be based on the current location of the mobile kitchen. The system will also take into account the geolocation of the consumer in order to route the food order to the select mobile kitchen within the fleet of mobile kitchens. Examiner, further, notes that the system will not allow a scheduled delivery of the mobile kitchen to exceed a pre-defined maximum of the scheduled delivery time, see Column 6, Lines 51-54. Examiner further notes that a consumer is able to order an item, which, will be transmitted to the mobile storefront based on the restaurants fleet that is located nearest to the consumer’s delivery address. The mobile storefront will receive the delivery address via the vehicles onboard navigation terminal, see Column 7, Lines 60-67); and (Column 8, Lines 1-10))
Transmit information about the specified mobile sales vehicle to the customer terminal. (Column 6, Lines 55-670; and (Column 7, Lines 1-
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the mobile storefront system of Natarajan, by incorporating the teachings of determining a mobile storefront based on the geolocation of a consumer and current location of the storefront, which, notifications will be sent to a customer terminal that provides the estimated time of arrival of the mobile sales vehicle along with arrival information of the mobile kitchen of Beach-Drummond, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the efficiency for delivery services by scheduling the preparation of a mobile order in order to organize and manage an aggregation of product orders for assembly by a fleet of mobile storefronts intended for delivery to customers. (Column 2, Lines 27-38)
	With respect to the above limitations: while Beach-Drummond teaches a user is able to receive notifications in regards to the mobile kitchens location, which, the system will determine the mobile kitchen based on the mobile kitchens location and the customers delivery location. However, Natarajan/Beach-Drummond, do not explicitly teach a fastest mobile sales vehicle delivering an item to a customer. 
	But, Frehn et al. in the analogous art of vehicle delivery, teaches a mobile sales vehicle delivering the ordered item fastest to the delivery address. (Paragraph(s) 0030 and 0085)(Frehn et al. teaches a system that will select a delivery vehicle from 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the mobile storefront system of Natarajan and  determining a mobile storefront based on the geolocation of a consumer and current location of the storefront, which, notifications will be sent to a customer terminal that provides the estimated time of arrival of the mobile sales vehicle along with arrival information of the mobile kitchen of Beach-Drummond, by incorporating the teachings of a system calculating the fastest route for a mobile food delivery vehicle that will deliver a food item to delivery location within a minimum delivery time of Frehn et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to reduce the delivery time for a customer. (Frehn et al.: Paragraph 0030)

	Regarding Claim 6, Natarajan, teaches all the limitations as applied to Claim 5
Transmit, to the stock management device, a transmission request of information about a mobile sales vehicle delivering the item ordered based on the stock information. (Paragraph 0018 and 0058-0059)(Natarajan teaches that a customer is able to view products and/or browse the local inventory of products at a sales vehicle. The customer is able to use a customer terminal to access inventory information at a sales vehicle, which, includes a user using a website to view this product information. Examiner, respectfully, notes that the customer is able to provide one or more commands that include one or more commands to view a product and/or requesting additional product information, as taught in paragraph(s) 0018 and 0020. Examiner, further, notes that the customer is able to interact with the mobile sales device, which, will provide the product information to the users terminal, see paragraph 0022) 
Receive, as a response to the transmission request, information about the mobile sales vehicle specified based on

	With respect to the above limitations: while Natarajan teaches that a customer can view product information on a mobile sales vehicle for purchase. However, to the extent Natarajan, doesn’t explicitly teach receiving information about the sales vehicle based on a delivery address see Beach-Drummond. And Natarajan, doesn’t explicitly receiving information about a sales vehicle based on its current location, which, the sales vehicle will be able to deliver the item to the customer the fastest. 
	But, Beach-Drummond in the analogous art of mobile storefronts, teaches
Receive, as a response to the transmission request, information about the mobile sales vehicle specified based on a current position of the mobile sales vehicle and a position of the delivery address. (Column 3, Lines 64-67); (Column 4, Lines 1-2); (Column 6, Lines 20-41, 44-51, and 55-58)(Beach-Drummond teaches that a customer is able to provide the system with their delivery address, in order to make sure the delivery address is within an delivery area for the mobile kitchens. Beach-Drummond, further, teaches that the system will then send a food order to a mobile kitchen, which, will be based on the current location of the mobile kitchen. The system will also take into account the geolocation of the consumer in order to route the food order to the select mobile kitchen within the fleet of mobile kitchens. The system will then provide the user with an estimated time of delivery based on the above factors)
Get the mobile sales vehicle being to deliver the item displayed in an understandable manner for the customer based on the received information about the mobile sales vehicle. (Column 6, Lines 55-670; and (Column 7, Lines 1-12)(Beach-Drummond teaches that the system will provide a notification to a customer terminal that includes the estimated time of delivery along with arrival information of the mobile kitchen at the user’s delivery address)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the mobile storefront system of Natarajan, by incorporating the teachings of determining a mobile storefront based on the geolocation of a consumer and current location of the storefront, which, an order will be transmitted to the mobile storefront and a notification of the estimated arrival time to a user of Beach-Drummond, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the efficiency for delivery services by scheduling the preparation of a mobile order in order to organize and manage an aggregation of product orders for assembly by a fleet of mobile storefronts intended for delivery to customers. (Beach-Drummond: Column 2, Lines 27-38)
	With respect to the above limitations: while Beach-Drummond teaches that a customer is able to provide their delivery address, which, the system will determine a mobile kitchen within the delivery address area and then send the food order to the mobile kitchen allowing the mobile kitchen to then send an estimated time of delivery to 
	But, Frehn et al. in the analogous art of vehicle delivery, teaches delivering the item fastest to the delivery address. (Paragraph(s) 0030 and 0085)(Frehn et al. teaches a system that will select a delivery vehicle from multiple vehicles to deliver an item to a customer. The system will take into consideration the current location of the delivery vehicles and the delivery location. Frehn et al., further, teaches that the system will calculate a fastest route for the delivery vehicle and then select the delivery vehicle that yields the lowest delivery time to the delivery location. Examiner, respectfully, notes that the food assembly apparatus can be installed within the delivery vehicle (i.e., mobile sales vehicle), as taught in paragraph 0021 and 0085)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the mobile storefront system of Natarajan and  determining a mobile storefront based on the geolocation of a consumer and current location of the storefront, which, notifications will be sent to a customer terminal that provides the estimated time of arrival of the mobile sales vehicle along with arrival information of the mobile kitchen of Beach-Drummond, by incorporating the teachings of a system calculating the fastest route for a mobile food delivery vehicle that will deliver a food item to delivery location within a minimum delivery time of Frehn et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior 

	Regarding Claim 11, Natarajan/Beach-Drummond/Frehn et al., teaches all the limitations as applied to Claim 10 and 
Further receiving, from the customer terminal, a transmission request of information about a mobile sales vehicle delivering the item ordered based on the stock information. (See, relevant rejection(s) of Claim(s) 2(a) and 10)
Specifying, based on a current position of the mobile sales vehicle and a position of the delivery address, a mobile sales vehicle delivering the ordered item fastest to the delivery address, out of the mobile sales vehicles holding the item. (See, relevant rejection(s) of Claim(s) 2(a) and 10)
Transmitting, to the customer about a mobile sales vehicle delivering the specified item fastest to the delivery address. (See, relevant rejection(s) of Claim(s) 2(a) and 10)

	Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan (US 2017/0124547) in view of Beach-Drummond (US 9,741,011) and Frehn et al. (US 2017/0024789) and further in view of Kinugawa et al. (US 2013/0073585). 
	Regarding Claim 3, Natarajan/Beach-Drummond/Frehn et al., teaches all the limitations as applied to Claim 2. 
wherein the one or more processors are further configured to execute the instructions to: 
When a number of the mobile sales vehicles specified is more than two.   
Receive, from the customer terminal, a delivery request for delivery of the item from fewer mobile sales vehicles than the mobile sales vehicles specified.   
Specify the mobile sales vehicle in such a way that a number of the mobile sales vehicles delivering the ordered item to the customer is fewer than or equal to a number of the mobile sales vehicles included in the delivery request. 
	But, Kinugawa et al. in the analogous art of searching for food delivery shops, teaches wherein the one or more processors are further configured to execute the instructions to: 
When a number of the mobile sales specified is more than two. (Paragraph 0077); and (Fig. 9, 60)(Kinugawa et al. teaches a user is able to select three types of food products via a check box (i.e., information about more than two mobile sales). The selection corresponds to the product types offered by shops. Examiner, respectfully, notes that the user is able to select three types of products. Examiner, further, notes that this process is related to food delivery shops, which, a server will provide the shops with the order request, as taught in paragraph 0081) 
Receive, from the customer terminal, a delivery request for delivery of the item from fewer mobile sales than the mobile sales specified. (Paragraph 0077)(Kinugawa et al. teaches that the user is able to submit the request to a shop server for at least one of the product types out of three. The shop server will identify shops that are related to the user’s product selection, which, the shops will be identified based on zones that are selected by the user based on selected addresses, as taught in paragraph 0048. Examiner, further, notes that this process is related to food delivery shops, which, a server will provide the shops with the order request, as taught in paragraph 0081)  
Specify the mobile sales in such a way that a number of the mobile sales delivering the ordered item to the customer is fewer than or equal to a number of the mobile sales vehicles included in the delivery request. (Paragraph 0078)(Kinugawa et al. teaches that the shop server will be able search shops based on the user’s selections, which, the shop server will determine if the performed search will provide the user with search results equal to the predetermined number of selections made by the user. The system will then output the search results to the user’s device, which, include the plurality of pieces of shop-related information corresponding to the shops, which, will include the shop name, product types, and price the shop’s) 
	 It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the mobile storefront system of 

	Regarding Claim 7, Natarajan/Beach-Drummond/Frehn et al., teaches all the limitations as applied to Claim 6.
	However, Natarajan, doesn’t explicitly teach wherein, the one or more processors are further configured to execute the instructions to: 
When the received information about the mobile sales vehicle includes information about more than two mobile sales vehicles. 
Transmit a delivery request for delivery of the item from fewer mobile sales vehicles than the mobile sales vehicles specified. 
As a response to the delivery request receive information about fewer than or equal to mobile sales vehicles included in the delivery request. 
Get the mobile sales vehicle being to deliver the item fastest to the delivery address displayed in an understandable manner for the customer based on the received information indicating the mobile sales vehicles. 
	But, Kinugawa et al. in the analogous art of searching for food delivery shops, teaches wherein, the one or more processors are further configured to execute the instructions to: 
When the received information about the mobile sales includes information about more than two mobile sales. (Paragraph 0077); and (Fig. 9, 60)(Kinugawa et al. teaches a user is able to select three types of food products via a check box (i.e., information about more than two mobile sales). The selection corresponds to the product types offered by shops. Examiner, respectfully, notes that the user is able to select three types of products. Examiner, further, notes that this process is related to food delivery of items to a user, as taught in paragraph 0081) 
Transmit a delivery request for delivery of the item from fewer mobile sales vehicles than the mobile sales specified.  (Paragraph 0077)(Kinugawa et al. teaches that the user is able to submit the request to a shop server. The shop server will identify shops that are related to the user’s product selection, which, the shops will be identified based on 
As a response to the delivery request receive information about fewer than or equal to mobile sales included in the delivery request. (Paragraph 0078)(Kinugawa et al. teaches that the shop server will be able search shops based on the user’s selections, which, the shop server will determine if the performed search will provide the user with search results equal to the predetermined number of selections made by the user. The system will then output the search results to the user’s device) 
Get the mobile sales being to deliver displayed in an understandable manner for the customer based on the received information indicating the mobile sales. (Paragraph(s) 0050 and 0078)(Kinugawa et al. teaches that the shop server will display the search results to the user. The search results screen will include a plurality of pieces of shop-related information corresponding to the shops, which, will include the shop name, product types, and price (i.e., displayed in an understandable manner), as taught in paragraph(s) 0050 and 0089) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the mobile storefront system of Natarajan, by incorporating the teachings of determining multiple food shops, which, a shop server will receive a user request for multiple food types for various shops based on delivery zones and the shop server will then provide shop information to the user only when the shops are equal to the predetermined request information of the user of 
	With respect to the above limitations: while Kinugawa et al. teaches a system that will receive a selection for food types by the user, which, the shop server will then provide shops based on the shops being equal to a predetermined number of a user selection. However, Natarajan and Kinugawa et al., do not explicitly teach getting a mobile sales vehicle to deliver the item fastest to the user. 
	But, Frehn et al. in the analogous art of vehicle delivery, teaches get the mobile sales vehicle being to deliver the item fastest. (Paragraph(s) 0030 and 0085)(Frehn et al. teaches a system that will select a delivery vehicle from multiple vehicles to deliver an item to a customer. The system will take into consideration the current location of the delivery vehicles and the delivery location. Frehn et al., further, teaches that the system will calculate a fastest route for the delivery vehicle and then select the delivery vehicle that yields the lowest delivery time to the delivery location. Examiner, respectfully, notes that the food assembly apparatus can be installed within the delivery vehicle (i.e., mobile sales vehicle), as taught in paragraph 0021 and 0085)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the mobile storefront system of Natarajan and determining multiple food delivery shops where a shop server will receive a user request for multiple food types for various shops based on delivery zones, which, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628